UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KATHLEEN MCCOY, : Case No. 1:19-cv-126
Plaintiff, i Judge Timothy S. Black

VS.
JAYELL RANCH, et al.,
Defendants.

ORDER DENYING PLAINTIFF’S SUBMISSIONS
REGARDING DEFAULT JUDGMENT (Docs. 5, 6)

This civil action is before the Court on Plaintiff's “Motion for Default Judgment”
and Plaintiff's “Request for Cle[r]k of Courts to Enter Default Judgment” (collectively
the “Submissions”). (Docs. 5, 6). The former asks the Court to “enter a default judgment
against the Defendant Jayell Ranch.” (Doc. 5 at 1). The latter asks the Clerk to “[Jenter a
default judgment against the Defendant Jayell Ranch.” (Doc. 6 at 1). On the Court’s
review, both Submissions miss the mark.

Rule 55 governs the Submissions. Fed. R. Civ. P. 55. Where, as appears to be the
case here, a civil action does not involve a sum certain,' Rule 55 sets out a two-step
process. First, the Clerk must issue an entry of default under Rule 55(a). Second, the

plaintiff must file a motion for a default judgment under Rule 55(b)(2). After the Clerk’s

 

' (Compare, e.g., Doc. 1 at J 7 (alleging that “Plaintiff has incurred undetermined miscellaneous
expenses”), and id. at 4 (demanding judgment in an amount “which represents fair, reasonable[,]
and just compensation”), with Tindall v. One 1973 Ford Mustang, No. 2:05-CV-73467, 2006
WL 1329168, at *4 (E.D. Mich. May 16, 2006) (defining a sum certain as “[a]ny amount that is
fixed, settled, or exact”).
entry of default and the plaintiffs motion for default judgment, the Court considers
whether a default judgment is proper. See id.

Here, Plaintiff has not followed Rule 55’s two-step process. She has skipped step
one. Neither of the Submissions asks for an entry of default. Instead, both of the
Submissions ask for a default judgment—outright. Under such circumstances, the
Submissions must be denied. Cf Ramada Franchise Sys., Inc. v. Baroda Enters., LLC,
220 F.R.D. 303, 305 (N.D. Ohio 2004) (stating that an “entry of default is a prerequisite
to a default judgment” (emphasis added)).

Based upon the foregoing, the Submissions (Docs. 5, 6) are DENIED without
prejudice, so that Plaintiff may: (1) apply to the Clerk for an entry of default; then
(2) after default is entered, file an appropriate motion for a default judgment.

IT IS SO ORDERED.

Date: aa| 29020 TK pA

Timothy S. Black
United States District Judge

 

* Accord Harrington v. Delta Career Educ. Corp., No. 2:17-CV-736, 2018 WL 3080450, at *2
(S.D. Ohio June 22, 2018) (“[Plaintiff] failed to first apply for entry of default with the Clerk,
which is a necessary prerequisite to a Court’s entry of default judgment. The Motion for Default
Judgment against [Defendant] . . . is therefore DENIED WITHOUT PREJUDICE. Once
[Plaintiff] applies for default with the Clerk and default is entered, [Plaintiff] may re-file a
Motion for Default Judgment.”); N.B. Methe v. Amazon.com.dedc, LLC, No. 1:17-CV-749, 2019
WL 3082329, at *1—-2 (S.D. Ohio July 15, 2019) (setting forth the requirements of an appropriate
motion for a default judgment).
